NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                         FILED
                            FOR THE NINTH CIRCUIT                            SEP 13 2013

                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS

GURSHARANJIT SINGH,                               No. 09-71926

              Petitioner,                         Agency No. A079-589-585

  v.
                                                  MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                       Argued and Submitted August 16, 2013
                             San Francisco, California

Before: REINHARDT, NOONAN, and HURWITZ, Circuit Judges.


       Gursharanjit Singh (“Singh”), a native and citizen of India, petitions for

review of the Board of Immigration Appeal’s decision affirming an immigration

judge’s denial of his applications for asylum, withholding of removal, and

protection under the Convention Against Torture based on the judge’s adverse

credibility finding. Singh also petitions for review of the BIA’s affirmation of the

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
IJ’s denial of Singh’s request for the admission of a psychological evaluation as

evidence. We remand.

      This court’s jurisdiction arises under 8 U.S.C. § 1252. This court reviews the

relevant legal conclusions de novo. Hamazaspyan v. Holder, 590 F.3d 744, 747

(9th Cir. 2009). The IJ’s factual findings are reviewed under the substantial

evidence standard. Lopez-Rodriquez v. Mukasey, 536 F.3d 1012, 1015 (9th Cir.

2008). This court considers both the Board’s and the IJ’s decision in conducting its

review. Plasencia-Ayala v. Mukasey, 516 F.3d 738, 743 (9th Cir. 2008). This court

reviews the denial of a continuance for abuse of discretion. Rendon v. Holder, 588

F.3d 669, 674 (9th Cir. 2009).

      At the initial hearing before the IJ, the IJ issued an oral decision denying

Singh’s applications for asylum and withholding of removal, finding that the

testimony contained inherent ambiguities. The BIA then affirmed the IJ’s decision

without issuing a separate opinion. Singh appealed, and we remanded the case for

an explicit credibility determination. The Board complied.

      At a status hearing on remand, Singh requested to present evidence of a

psychological evaluation which Singh claimed would explain the inconsistencies in

his previous testimony. The IJ held, however, that the remand instructions from

this court and the BIA were limited to rendering a new decision on the issue of




                                          2
credibility. On this basis, the IJ declined to accept further evidence regarding

Singh’s psychological condition.

      Our previous remand order contained no such limitation. The IJ had broad

discretion to grant or deny a continuance. We therefore remand so that the IJ can

determine, free of his misconception about our previous order, whether to do so.

      We REMAND for proceedings consistent with this disposition.




                                           3